Exhibit 10.34

FIRST AMENDMENT TO UNIT OPTION AGREEMENT

THIS FIRST AMENDMENT TO UNIT OPTION AGREEMENT (this “Amendment”) is made and
entered into effective as of December 30, 2013, by and between ODYSSEY MARINE
ENTERPRISES, LTD., a Bahamas domestic limited company (the “Seller”), and MAKO
RESOURCES, LLC, a Delaware limited liability company (the “Holder”).

Background Information:

All capitalized terms used but not otherwise defined in this Amendment shall
have the respective meanings ascribed to such terms in the Unit Option Agreement
dated February 28, 2013 (the “Agreement”), that was issued by the Seller to Mako
Resources, LLC, a Delaware limited liability company (“Mako”). The Option is
exercisable to purchase up to five million (5,000,000) Option Units, on the
terms and subject to the conditions set forth therein. The Seller and the Holder
have agreed to enter into this Amendment to reduce to writing their mutual
understandings and agreements with respect to the modification of the terms of
the Option, on the terms and subject to the conditions set forth in this
Amendment. The Holder also holds a Unit Option Agreement dated February 21, 2013
(as amended, the “Other Agreement”). The Other Agreement was initially
exercisable to purchase up to ten million (10,000,000) Option Units, but, as a
result of previous exercises, as of the date of this Amendment, the Other
Agreement is exercisable to purchase up to two million (2,000,000) Option Units,
on the terms and subject to the conditions set forth therein.

Operative Terms:

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and the Holder hereby
agree as follows:

A. Section 2 of the Agreement is hereby amended and restated to read in its
entirety as follows:

“2. Exercise of Option.

a. Expiration Date. Subject to the other obligations and limitations set forth
in this Agreement, the Option may be exercised by the Holder for all or any part
of the Option Units at any time and from time to time after the date of this
Agreement and through and until 5:00 pm, Eastern Standard time, on December 31,
2013 (as subject to adjustment in accordance with this Section 2, the
“Expiration Date”). Notwithstanding the foregoing, if, and only if, the Holder
fully satisfies the Holder’s obligation to exercise the Option (as used in the
Other Agreement) to purchase at least the Minimum Exercise Amount (as defined in
the Other Agreement) at any time and from time to time on or before 5:00 pm,
Eastern Standard time, on December 31, 2013, then the term “Expiration Date,” as
used in this Agreement, means the earlier of (i) December 31, 2014, and
(b) sixty (60) days after the date on which the Holder has been given written
notice by the Seller that Exploraciones Oceanicas, S. de R.L. de C.V. (“ExO”)
has received all governmental authorizations, licenses, and permits which are
necessary to enable ExO to commence commercial mining operations in the Don
Diego phosphate deposit.

b. Grant of Proxy Rights. The Holder hereby nominates, constitutes, and appoints
the executive officers of Odyssey Marine Exploration, Inc. (“OMEX”) and the
individuals who hold such offices from time to time, and each of them, as the
Holder’s true and lawful attorneys-in-fact, to appear and act as the proxy for
the Holder at any annual or special meeting of the voting members of the
Company, and at any and all adjournment or



--------------------------------------------------------------------------------

adjournments thereof, and to vote or execute consents, in accordance with his or
their best judgment, all of the Option Units, of which the Holder may be
entitled to vote. The Holder’s attorneys-in-fact may do all things with respect
to the Option Units that the Holder could do if personally present, with full
power of substitution and revocation. The proxy rights and power of attorney
granted pursuant to this Section 2.b. (i) shall be effective upon issuance of
the Option Units and shall terminate for all purposes on the Proxy Termination
Date (as defined below) and (ii) are coupled with an interest and therefore
irrevocable. The Holder hereby revokes all other proxies and powers of attorney
with respect to the Option Units that it may have heretofore appointed or
granted, and no subsequent proxy or power of attorney shall be granted. As used
in this Agreement, the term Proxy Termination Date means the earlier of (i) the
third anniversary of the date or dates on which the Option Units are issued upon
exercise of the Option, or (ii) as applicable, (A) the date on which a Change in
Control (as defined in Section 2.c.ii. below) of OMEX has occurred or (B) the
six-month anniversary of the date on which a Change in Control of the Company
has occurred. At the request of the Seller, any and all certificates
representing any issued Option Units shall bear a legend reasonably describing
the voting rights granted pursuant to this Section 2.b.

c. As used in this Agreement:

 

  i. “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

  ii. “Change in Control” means, with respect to OMEX or the Company (as
applicable, the “Covered Entity”), that:

 

  (A) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Covered Entity (not including in the securities beneficially
owned by such Person any securities acquired directly from the Covered Entity)
representing fifty percent (50.0%) or more of the combined voting power of the
Covered Entity’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(1) of paragraph (C) below; or

 

  (B) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the board of directors of the Covered Entity and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest), whose appointment or election by the
board of directors was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (C)

there is consummated a merger or consolidation of the Covered Entity with any
other corporation, other than (1) a merger or consolidation which would result
in the voting securities of the Covered Entity outstanding immediately

 

2



--------------------------------------------------------------------------------

  prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) fifty percent (50.0%) or more of the
combined voting power of the securities of the Covered Entity or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (2) a merger or consolidation effected to implement a
recapitalization of the Covered Entity (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Covered Entity (not including in the securities beneficially owned by
such Person any securities acquired directly from the Covered Entity)
representing fifty percent (50.0%) or more of the combined voting power of the
Covered Entity’s then outstanding securities; or

 

  (D) the stockholders (or other comparable holders) of the Covered Entity
approve a plan of complete liquidation or dissolution of the Covered Entity or
there is consummated an agreement for the sale or disposition of the Covered
Entity of all or substantially all of the Covered Entity’s assets, other than a
sale or disposition by the Covered Entity of all or substantially all of the
Covered Entity’s assets to an entity, at least fifty percent (50.0%) of the
combined voting power of the voting securities of which are owned by
stockholders (or other comparable holders) of the Covered Entity in
substantially the same proportions as their ownership of the Covered Entity
immediately prior to such date.

 

  iii. “Equity Securities” means any securities having the right to vote in the
election of directors (or individuals holding a comparable person) of the
Covered Entity, or any securities convertible into or exercisable for any shares
of the foregoing.

 

  iv. “Exchange Act” means Securities Exchange Act of 1934, as amended from time
to time.

 

  v. “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) the Covered Entity or any of its subsidiaries; (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Covered Entity or any of its “affiliates” within the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; (c) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(d) a corporation owned, directly or indirectly, by the stockholders (or
comparable equity holders) of the Covered Entity in substantially the same
proportions as their ownership of stock of the Covered Entity.”

 

3



--------------------------------------------------------------------------------

B. Section 5 of the Agreement is hereby amended by adding the following
immediately after Section 5.c.:

“d. Monthly Increases. Commencing on February 1, 2014, and continuing on the
first day of each month thereafter, the Exercise Price shall increase by $0.08
per Option Unit (the “Monthly Adjustment Amount”), with the Monthly Adjustment
Amount being subject to further adjustment in accordance with the other
provisions of this Agreement.”

C. Section 7 of the Agreement is hereby amended and restated to read in its
entirety as follows:

“7. Mandatory Exercise Upon Certain Events. If (a) the Company determines to
undertake, authorizes or approves, or enters into any agreement contemplating or
solicits partner approval for (i) a Fundamental Transaction or (ii) a Qualified
Financing (as defined below) and (b) the Holder’s exercise of the Option is
expressly required by, or is a condition precedent to, the consummation of a
Fundamental Transaction or a Qualified Financing, then the Seller shall deliver
to the Holder a notice (a “Mandatory Exercise Notice”) describing the material
terms and conditions of such Fundamental Transaction or Qualified Financing, at
least ten (10) Business Days prior to the applicable record or effective date on
which a person would need to hold quotas in order to participate in or vote with
respect to such Fundamental Transaction or Qualified Financing, and the Holder
shall thereafter exercise the Option for all the Option Units for which the
Option can then be exercised and otherwise in accordance with the terms of this
Agreement; provided, however, that it is understood and agreed that (x) the
Holder may condition any exercise of the Option pursuant to this Section 7 on
the consummation of such Fundamental Transaction or Qualified Financing within
sixty (60) days of the Holder’s receipt of the Mandatory Exercise Notice, and
(y) the Holder may elect to effect such exercise through a Cashless Exercise (in
which case, in the event of a Qualified Financing, the formula in Section 3
hereof shall also apply to Qualified Financings, and “B” in Section 3 hereof
shall be the implied value per quota of the Company in the Qualified Financing).
As used in this Agreement, the term “Qualified Financing” means a sale for cash
of the Company’s quotas, or securities convertible into or exercisable for
quotas (as applicable, “Company Equity Securities”) in a single transaction or
series of related transactions where (x) the implied valuation of the Company,
without applying any discount for minority interest, lack of control,
illiquidity, or other discount to any quotas in the Company, is not less than
$5.00 (USD) per quota (subject to adjustments for quota splits, reverse splits,
or the like), and (y) the number of quotas issued, including on an as-converted
or as-exercised basis, in the sale of Company Equity Securities represents,
after giving effect to the transaction, not less than five percent (5.0%) of the
Company’s issued and outstanding quotas on an as-converted or as-exercised
basis.”

D. To the extent that any term or provision of this Amendment is or may be
inconsistent with any term or provision in the Agreement, the terms and
provisions of this Amendment shall control. Except as amended hereby, the terms
and provisions of the Agreement remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed.

E. This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

[Signatures on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the Seller and the
Holder as of the date first set forth above.

 

SELLER: ODYSSEY MARINE ENTERPRISES, LTD. By:  

\s\ Greg Stemm

Name:  

Greg Stemm

Title:  

President

 

HOLDER: MAKO RESOURCES, LLC By:  

\s\ Josh Adam

Name:  

Josh Adam

Title:  

Managing Principal – Hornet Management

 

5